             Case 19-36743 Document 173 Filed in TXSB on 02/27/20 Page 1 of 12




                            IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE SOUTHERN DISTRICT OF TEXAS
                                        HOUSTON DIVISION

                                                            §
    In re:                                                  §
                                                            §       Chapter 11
    MARSHALL BROADCASTING                                   §
    GROUP, INC., 1                                          §       Case No. 19-36743 (DRJ)
                                                            §
                  Debtor.                                   §
                                                            §

             DEBTOR’S MOTION TO EXTEND THE EXCLUSIVITY PERIODS
          TO FILE A CHAPTER 11 PLAN AND SOLICIT ACCEPTANCES THEREOF

     THIS MOTION SEEKS ENTRY OF AN ORDER THAT MAY ADVERSELY AFFECT YOU. IF YOU
     OPPOSE THE MOTION, YOU SHOULD IMMEDIATELY CONTACT THE MOVING PARTY TO
     RESOLVE THE DISPUTE. IF YOU AND THE MOVING PARTY CANNOT AGREE, YOU MUST FILE
     A RESPONSE AND SEND A COPY TO THE MOVING PARTY. YOU MUST FILE AND SERVE YOUR
     RESPONSE WITHIN 21 DAYS OF THE DATE THIS MOTION WAS SERVED ON YOU. YOUR
     RESPONSE MUST STATE WHY THE MOTION SHOULD NOT BE GRANTED. IF YOU DO NOT
     FILE A TIMELY RESPONSE, THE RELIEF MAY BE GRANTED WITHOUT FURTHER NOTICE TO
     YOU. IF YOU OPPOSE THE MOTION AND HAVE NOT REACHED AN AGREEMENT, YOU MUST
     ATTEND THE HEARING. UNLESS THE PARTIES AGREE OTHERWISE, THE COURT MAY
     CONSIDER EVIDENCE AT THE HEARING AND MAY DECIDE THE MOTION AT THE HEARING.

     REPRESENTED PARTIES SHOULD ACT THROUGH THEIR ATTORNEY.

             Marshall Broadcasting Group, Inc., the above-captioned debtor and debtor in possession

(the “Debtor”), for its Motion to Extend the Exclusivity Periods to File a Chapter 11 Plan and

Solicit Acceptances Thereof (the “Motion”), respectfully represents as follows:

                                         JURISDICTION AND VENUE

             1.        The Court has jurisdiction over this Motion pursuant to 28 U.S.C. §§ 157 and 1334.

This matter is a core proceeding pursuant to 28 U.S.C. § 157(b)(2).

             2.        Venue in this Court is proper pursuant to 28 U.S.C. §§ 1408 and 1409.




1
    The last four digits of Debtor’s federal tax identification number are (7805).


4818-2912-6326.1
         Case 19-36743 Document 173 Filed in TXSB on 02/27/20 Page 2 of 12




         3.        The basis for the relief requested herein is section 1121(d) of title 11 of the United

States Code (the “Bankruptcy Code”).

                                      PROCEDURAL HISTORY

         4.        On December 3, 2019 (the “Petition Date”), the Debtor filed a voluntary petition

for relief under chapter 11 of the Bankruptcy Code.

         5.        Pursuant to sections 1107 and 1108 of the Bankruptcy Code, the Debtor remains in

possession of its property and is managing its business as a debtor in possession.

         6.        No trustee, examiner, or official committee has been appointed.

                                         RELIEF REQUESTED

        7.         By this Motion, the Debtor seeks entry of an order, substantially in the form

attached hereto as Exhibit A extending the period during which the Debtor has the exclusive right

to file a chapter 11 plan (the “Filing Exclusivity Period”) through and including June 1, 2020, and

the deadline by which the Debtor has the exclusive right to solicit acceptances thereof through and

including July 31, 2020 (the “Solicitation Exclusivity Period” and, together with the Filing

Exclusivity Period, the “Exclusivity Periods”).

                                          BASIS FOR RELIEF

         8.        Section 1121(b) of the Bankruptcy Code establishes an initial period of 120 days

after the commencement of a chapter 11 case during which only a debtor may file a plan and an

additional 60-day period thereafter during which only the debtor may solicit votes for a plan.

Currently, the Filing Exclusivity Period will expire on April 1, 2020. The Solicitation Exclusivity

Period is currently set to expire on May 31, 2020.

         9.        Section 1121(d)(1) of the Bankruptcy Code permits a court to extend a debtor’s

exclusivity “for cause.” Although the Bankruptcy Code does not define “cause,” bankruptcy

courts have discretion to extend exclusivity to promote the orderly, consensual, and successful

                                                     2
4818-2912-6326.1
         Case 19-36743 Document 173 Filed in TXSB on 02/27/20 Page 3 of 12




reorganization of a debtor’s affairs. See In re Timbers of Inwood Forest Assocs., Ltd., 808 F.2d

363, 372 (5th Cir. 1987) (noting that the meaning of “cause” under section 1121 should be viewed

in context of the Bankruptcy Code’s goal of fostering reorganization); In re Mirant Corp., No. 4-

04-CV-476-A, 2004 WL 2250986, at *2 (N.D. Tex. Sept. 30, 2004) (noting that an extension of

exclusivity is typically granted where “the debtor showed substantial progress had been made in

negotiations toward reorganization”); see also In re Adelphia Commc’ns Corp., 336 B.R. 610, 674

(Bankr. S.D.N.Y. 2006) (citing factors relevant to whether “cause” exists to extend exclusive

periods).

         10.       Courts within the Fifth Circuit and in other jurisdictions have held that the decision

to extend exclusivity is left to the sound discretion of the court, and should be based on the totality

of circumstances in each case. See In re Borders Group, Inc., 460 B.R. 818, 822 (Bankr. S.D.N.Y.

2011) (noting that “the court has broad discretion in extending or terminating exclusivity”);

Mirant, 2004 WL 2250986, at * 3 (noting that the decision to extend exclusivity “lies within the

bankruptcy court’s discretion”); In re Express One Int’l, Inc., 194 B.R. 98, 100 (Bankr. E.D. Tex.

1996) (extending exclusivity based on the totality of the circumstances); In re Washington-St.

Tammany Elec. Co-op., Inc, 97 B.R. 852, 854 (Bankr. E.D. La. 1989) (citing In re Sharon Steel

Corp., 78 B.R. 762, 763 (Bankr. W.D. Pa. 1987) (“The decision of whether or not to extend the

debtor’s period of exclusivity rests with the discretion of the Court”)); First Am. Bank of N.Y. v.

Sw. Gloves & Safety Equip., Inc., 64 B.R. 963, 966 (D. Del. 1986) (holding that section 1121(d)

of the Bankruptcy Code provides the bankruptcy court “with flexibility to either reduce or increase

that period of exclusivity within its discretion”). Courts examine a number of factors to determine

whether a debtor has had an adequate opportunity to develop, negotiate, and propose a chapter 11




                                                     3
4818-2912-6326.1
         Case 19-36743 Document 173 Filed in TXSB on 02/27/20 Page 4 of 12




plan and thus whether there is “cause” for extension of the Exclusivity Periods. These factors

include:

         a)        the size and complexity of the case;
         b)        the need for sufficient time to permit the debtor to negotiate a chapter 11 plan and
                   prepare adequate information;
         c)        whether the debtor has made progress in negotiations with its creditors;
         d)        the existence of good faith progress toward reorganization;
         e)        whether the debtor is seeking to extend exclusivity to pressure creditors to accede
                   to the debtor’s reorganization demands;
         f)        whether the debtor has demonstrated reasonable prospects for filing a viable plan;
         g)        the fact that the debtor is paying its bills as they become due;
         h)        the amount of time which has elapsed in the case; and/or whether an unresolved
                   contingency exists.

 See, e.g., In re New Millennium Mgmt., LLC, 2014 WL 792115, at *6 (Bankr. S.D. Tex. Feb. 25,

 2014) (listing factors relevant to whether “cause” exists to extend exclusivity periods); In re GMG

 Cap. Partners III, L.P., 503 B.R. 596 (Bankr. S.D.N.Y. 2014) (same); see also Adelphia

 Commc’ns Corp., 336 B.R. at 674 (denying motion to terminate exclusivity based on factors for

 cause).

         11.       Not all factors are relevant to every case, and the existence of even one of the above-

listed factors may be sufficient to extend a debtor’s exclusivity periods. See, e.g., Express One

Int’l, Inc., 194 B.R. at 100 (listing all nine factors later set forth in Adelphia, but relying on only

four as relevant in determining whether there was “cause” to extend exclusivity); see also In re

Excel Maritime Carriers Ltd., 2013 WL 5155040, at *2 (Bankr. S.D.N.Y. Sept. 13, 2013) (noting

in an exclusivity termination context that the ultimate consideration for the court is what will best

move the case forward in the best interests of all parties). Further, courts regularly grant a debtor’s

first request for an extension of the exclusive period to file a chapter 11 plan. See Am. Network

Leasing v. APEX Pharms., Inc. (In re Apex Pharms., Inc.), 203 B.R. 432, 441 (N.D. Ind. 1996)


                                                     4
4818-2912-6326.1
         Case 19-36743 Document 173 Filed in TXSB on 02/27/20 Page 5 of 12




(noting that during the initial 120-day period in which debtors have an exclusive right to file a

chapter 11 plan, “bankruptcy courts have applied a lesser standard in determining whether the

burden of showing ‘a reasonable possibility of a successful reorganization within a reasonable

time’ has been satisfied.”) (citation omitted); see also Borders, 460 B.R. at 825 (same).

         12.       Ample precedent in this and other districts supports the Debtor’s request for the

initial extension of exclusivity requested herein. See, e.g., In re Seadrill Ltd., No. 17-60079

(Bankr. S.D. Tex. Jan. 8, 2018) (granting an initial exclusivity extension of 180 days); In re GenOn

Energy, Inc., No. 17-33695 (Bankr. S.D. Tex. Oct. 3, 2017) (granting an initial exclusivity

extension of 180 days); In re Ultra Petroleum Corp., No. 16-32202 (Bankr. S.D. Tex. Feb. 17,

2017) (granting initial exclusivity extension of 120 days); In re CJ Holding Co., No. 16-33590

(Bankr. S.D. Tex. Nov. 3, 2016) (granting an initial exclusivity extension of 120 days); In re

SandRidge Energy Inc., No. 16-32488 (Bankr. S.D. Tex. Aug. 30, 2016) (granting an initial

exclusivity extension of 120 days). Such initial extensions are reasonable, as serial short-term

extensions lead to instability by forcing parties to continue returning to court over-and-over again

to litigate exclusivity. See In re MSR Resort Golf Course LLC, No. 11-10372 (Bankr. S.D.N.Y.),

Hr’g Tr. Feb. 21, 2012, 7:24–8:3 (extending exclusivity, in part, because “everything else in the

case ground to a significant halt, in light of prior fights about exclusivity”).

         13.       Here, as set forth in detail below, the relevant factors strongly favor initial

extensions of the Exclusivity Periods:

                   a)     The Debtor’s Chapter 11 Case Is Large and Complex.

          14.      While the Debtor does not have a large creditor base, the subject matter of this case

makes it complex and unique – particularly the FCC overlay of a potential divestiture of the

Debtor’s television assets. Since the Petition Date, the Debtor, with the assistance of its investment

banker, PVB Advisors, LLC, has been marketing its assets, with an Auction scheduled to occur on

                                                     5
4818-2912-6326.1
         Case 19-36743 Document 173 Filed in TXSB on 02/27/20 Page 6 of 12




March 24, 2020. The Debtor is also negotiating with parties in interest that have taken an active

role in this chapter 11 case, including Mission Broadcasting, Inc. (“Mission”), Nexstar

Broadcasting, Inc. (“Nexstar”), Fox Broadcasting Company, LLC and others. In particular, the

Debtor and Nexstar have agreed to proceed to non-binding mediation (the “Mediation”) in an

attempt to resolve the outstanding issues between them. The Mediation is currently scheduled to

occur on March 12-13, 2020 before United States Bankruptcy Judge Christopher M. López.

                   b)     The Debtor Has Made Progress in Negotiating in Good Faith with All
                          Creditors and Administering This Chapter 11 Case.

         15.       The Debtor requires additional time to formulate a plan and disclosure statement in

light of the many moving parts present in this case, including Debtor’s efforts to sell substantially

all of its assets.

         16.       In the approximately 90 days since the Petition Date, the Debtor has negotiated in

good faith, and to the greatest extent practicable worked collaboratively with, its stakeholders. The

Debtor has worked tirelessly to secure critical financial and operational relief through cash

collateral usage, negotiated with its prepetition lender, Mission, filed its schedules of assets and

liabilities and statement of financial affairs, engaged in a postpetition marketing and sale process

of its assets, and hired various professionals to help the Debtor through the reorganization process,

among a variety of other things.

                   c)     An Extension of the Exclusivity Periods Will Not Prejudice Creditors.

         17.       This request for an extension of the Exclusivity Periods is the Debtor’s first and

will result in an extension of approximately 60 days. Courts routinely grant a debtor’s request for

an initial exclusivity extension. Moreover, the Debtor and Mission have agreed to milestones for

the sale of substantially all of the Debtor’s assets. The hearing to approve the proposed sale is

currently scheduled for March 30, 2020, a mere two days before the expiration of the current Filing


                                                    6
4818-2912-6326.1
         Case 19-36743 Document 173 Filed in TXSB on 02/27/20 Page 7 of 12




Exclusivity Period. However, the Debtor anticipates that closing will not occur until several

months later subject to FCC approval. To facilitate the agreed-upon timeline, and to allow the

Debtor the necessary time to navigate complex issues and constituent negotiations, an extension

of the Exclusivity Periods is appropriate.

                   d)     The Debtor Is Not Pressuring Creditors by Requesting an Extension of
                          the Exclusivity Periods.

         18.       The Debtor has not sought an extension of exclusivity to pressure creditors or other

parties in interest. On the contrary, all creditor constituencies are benefitted by providing the

Debtor with sufficient time to determine what transaction or combination of transactions will

provide the greatest value to its estate and the greatest recovery to its creditors.

                   e)     The Debtor Is Paying Its Bills as They Come Due.

         19.       The Debtor has paid its undisputed post-petition debts in the ordinary course of

business or as otherwise provided by Court order.

                   f)     Relatively Little Time Has Elapsed in the Chapter 11 Case.

         20.       This case remains in the early stages of the chapter 11 process. In light of that, and

the sale milestones, the requested extension is justified and appropriate.

                   g)     An Extension of the Exclusivity Periods Is in the Best Interest of the
                          Creditors.

         21.       The Debtor seeks to maintain exclusivity so parties with competing interests do not

impede the Debtor’s efforts to restructure.          Extending exclusivity benefits all creditors by

preventing the drain on time and resources that inevitably occurs when competing plans are filed.

All stakeholders benefit from continued stability and predictability that a centralized process

provides, which can only occur while the Debtor remains the sole plan proponent. Moreover, even

if the Court approves an extension of the Exclusivity Periods, nothing prevents parties in interest

from later seeking to reduce or terminate exclusivity for cause. Accordingly, an extension of the

                                                     7
4818-2912-6326.1
         Case 19-36743 Document 173 Filed in TXSB on 02/27/20 Page 8 of 12




Exclusivity Periods is in the best interest of the Debtor’s estate, its creditors, and all other parties

in interest.

                                               NOTICE

         22.       The Debtor will provide notice of this Application to (a) the Office of the United

States Trustee for the Southern District of Texas; (b) counsel to Mission Broadcasting, Inc. as

administrative agent under the Debtor’s credit agreement; (c) counsel to Nexstar; and (d) all parties

who have requested notice pursuant to Bankruptcy Rule 2002. The Debtor submits that no other

or further notice is required.

                                        NO PRIOR REQUEST

         23.       No previous request for the relief sought herein has been made to this Court or any

other court.

         WHEREFORE, the Debtor respectfully request that the Court enter an order, substantially

in the form attached hereto as Exhibit A, granting the relief requested herein and granting such

other relief as may be just and proper.



                               [remainder of page intentionally left blank]




                                                    8
4818-2912-6326.1
         Case 19-36743 Document 173 Filed in TXSB on 02/27/20 Page 9 of 12




         Respectfully submitted this 27th day of February, 2020.

                                             GRAY REED & McGRAW LLP

                                             By: /s/ Jason S. Brookner
                                                 Jason S. Brookner
                                                 Texas Bar No. 24033684
                                             1300 Post Oak Blvd., Suite 2000
                                             Houston, Texas 77056
                                             Telephone: (713) 986-7000
                                             Facsimile: (713) 986-7100
                                             Email:      jbrookner@grayreed.com

                                             -and

                                                 Lydia R. Webb
                                                 Texas Bar No. 24083758
                                             1601 Elm Street, Suite 4600
                                             Dallas, Texas 75201
                                             Telephone: (214) 954-4135
                                             Facsimile: (214) 953-1332
                                             Email: lwebb@grayreed.com

                                             -and


                                             David B. Golubchik (pro hac vice)
                                             Eve H. Karasik (pro hac vice)
                                             LEVENE NEALE BENDER YOO
                                             & BRILL L.L.P.
                                             10250 Constellation Boulevard, Suite 1700
                                             Los Angeles, CA 90067
                                             Telephone: (310) 229-1234
                                             Facsimile: (310) 229-1244
                                             Email: dbg@lnbyb.com
                                                    ehk@lnbyb.com

                                             COUNSEL TO THE DEBTOR

                                 CERTIFICATE OF SERVICE

       The undersigned hereby certifies that on the 27th day of February, 2020, he caused a true
and correct copy of the foregoing pleading to be served via CM/ECF on all parties who have
subscribed for electronic notice in this case.

                                              /s/ Jason S. Brookner
                                             Jason S. Brookner

                                                 9
4818-2912-6326.1
        Case 19-36743 Document 173 Filed in TXSB on 02/27/20 Page 10 of 12




                                    Exhibit A

                                  Proposed Order




4818-2912-6326.1
             Case 19-36743 Document 173 Filed in TXSB on 02/27/20 Page 11 of 12




                            IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE SOUTHERN DISTRICT OF TEXAS
                                       HOUSTON DIVISION

                                                        §
    In re:                                              §
                                                        §         Chapter 11
    MARSHALL BROADCASTING                               §
    GROUP, INC., 1
                                                        §         Case No. 19-367437 (DRJ)
                  Debtor.                               §
                                                        §
                                                        §

                 ORDER EXTENDING THE DEBTOR’S EXCLUSIVITY PERIODS
             TO FILE A CHAPTER 11 PLAN AND SOLICIT ACCEPTANCES THEREOF
                                 [Relates to Docket No. ___]

             Upon the Motion Extend the Exclusivity Periods to file Chapter 11 Plan and Solicit

Acceptances Thereof (the “Motion”), filed by the Marshall Broadcasting, Inc., the above-

captioned debtor and debtor in possession (the “Debtor”); and the Court having jurisdiction to

consider the Motion pursuant to 28 U.S.C. §§ 157 and 1334; and consideration of the Motion being

a core proceeding pursuant to 28 U.S.C. § 157(b)(2); and the Court finding that the relief requested

in the Motion is in the best interests of the Debtor and its estate; and it appearing that due and

sufficient notice of the Motion has been provided by the Debtor and that no other or further notice

is required; and after due deliberation and good cause appearing therefor, it is HEREBY

ORDERED THAT:

             1.      The Motion is GRANTED as set forth herein. 2

             2.      The Debtor’s exclusive period to file a chapter 11 plan is extended through and

including June 1, 2020.


1
    The last four digits of Debtor’s federal tax identification number is (7805).
2
    Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to them in the Motion.


4818-2912-6326.1
        Case 19-36743 Document 173 Filed in TXSB on 02/27/20 Page 12 of 12




         3.        The Debtor’s exclusive period to solicit acceptances of a chapter 11 plan is

extended through and including July 31, 2020.

         4.        Entry of this Order is without prejudice to (i) the Debtor’s right to seek such

additional and further extensions of the Exclusivity Periods as they may deem necessary or

appropriate and (ii) the rights of parties in interest to oppose any such further extension.

         5.        The terms and conditions of this Order shall be immediately effective and

enforceable upon its entry.

         6.        All time periods set forth in this Order shall be calculated in accordance with

Bankruptcy Rule 9006(a).

         7.        The Debtor is authorized to take all actions necessary to effectuate the relief granted

in this Order in accordance with the Motion.

         8.        This Court retains exclusive jurisdiction with respect to all matters arising from or

related to the implementation, interpretation, and enforcement of this Order.



Signed: _____________, 2020.                      __________________________________________
                                                  DAVID R. JONES
                                                  UNITED STATES BANKRUPTCY JUDGE




                                                     2
4818-2912-6326.1
